My dissent in this case is for the purpose of calling attention to what I consider the excessive importance and weight given by this court to the findings of fact made by the Compensation Commission. The legislature has provided that on appeal the court may modify, reverse, remand or set aside the award of the Compensation Commission if "there was not sufficient competent evidence in the record to warrant the making of the award. (25 of the Workmen's Compensation Law.) I insist that the words "sufficient competent evidence" mean something more than "substantial evidence."
In Lundell v. Walker, 204 Ark. 871, 165 S.W.2d 600, decided on October 26, 1942, this court said: "Appellants concede that findings of fact by the Compensation Commission are, on appeal, given the same verity as would attach to a jury's verdict. . . ."
The fact that the appellants in Lundell v. Walker made an erroneous concession should not now be used to further perpetuate the error: the findings of fact by the Workmen's Compensation Commission are not entitled to the verity given the verdict of a jury; because the Workmen's Compensation Law (Act 319 of 1939, 25) prescribes that the finding must be measured by "sufficient competent evidence"; and that is entirely different from "substantial evidence" as used to test jury verdicts.
In Words  Phrases, Permanent Edition, Volume 40, p. 499, there are collected scores of cases from various jurisdictions all over the nation showing what is meant *Page 610 
by the expression "substantial evidence." The Supreme Court of the United States, in the case of National Labor Relations Board v. Columbian E.  S. Co., 306 U.S. 292,59 S. Ct. 501, 83 L. Ed. 660, in defining "substantial evidence," said: "It means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion." The "substantial evidence" rule is the rule in jury cases in Arkansas: the finding of the jury will not be disturbed on appeal if there is substantial evidence to support it. For cases, see West's Digest, "Appeal and Error," 1001.
In equity cases, the finding of the trial court will not be disturbed unless it is against the preponderance of the evidence. For cases, see West's Digest, "Appeal and Error," 1009.
In short, heretofore we have had two rules or measures for evidence in civil cases: (1) the "substantial evidence" rule, which applies on appeal of jury cases; and (2) the "preponderance of evidence" rule, which applies on appeal of equity cases.
But the rule or measure for the evidence in the Workmen's Compensation cases, as fixed by statute, is neither the "substantial evidence" rule nor the "preponderance of evidence" rule; but is the "sufficient competent evidence" rule; and we must assume that these words — "sufficient competent evidence" were placed in the Workmen's Compensation Act by deliberate design and not by mere inadvertence.
What, therefore, does "sufficient competent evidence" mean?
In Words  Phrases, Permanent Edition, Volume 40, p. 614, the words "sufficient evidence" are defined. It is there stated:"`Sufficient evidence' is defined to be such evidence as in amount is adequate to justify the court or jury in adopting the conclusion in support of which it is adduced. United States v. Detroit Timber  Lumber Co., 124 F. 393, citing Walker v. Collins, 59 F. 70, 8 C.C.A. 1, and quoting Cent. Dict."
Again it is stated: "By `sufficient evidence' is meant that amount of proof which ordinarily satisfies an *Page 611 
unprejudiced mind beyond reasonable doubt. Moore v. Stone, (Tex.), 36 S.W. 909, citing 1 Greenl. Ev., 2; Missouri Pac. Ry. Co. v. Bartlett, 16 S.W. 638, 81 Tex. 42; State v. Warford, 16 S.W. 886, 106 Mo. 55, 27 Am. St. Rep. 322, citing 1 Greenl. Ev. p. 4, 2; Campbell v. Burns, 46 A. 812,94 Me. 127, citing 1 Greenl. Ev. 2; Richmond  D. R. Co. v. Trammel, 53 F. 196; Thayer v. Boyle, 30 Me. 475
(citing 1 Greenl. Ev. 2); Chapman v. McAdams, 69 Tenn. (1 Lea) 500; Territory v. Bannigan, 46 N.W. 597, 1 Dakota 451; State v. Dineen, 10 Minn. 407, (10 Gilmer 325); White v. Chicago, M.  St. P. Ry. Co., 1 S.D. 326,47 N.W. 146, 9 L.R.A. 824; West v. West, 90 Iowa 41,57 N.W. 639."
"The terms `weight of evidence' and `sufficient evidence' have long been regarded as synonymous terms and used interchangeably. Waldron v. New  York Central Railway Company, 106 Ohio St. 371, 140 N.E. 161." See also, 23 C.J. 9.
In Words  Phrases, Permanent Edition, Volume 8, p. 240, cases are listed defining "competent evidence." A few of these are: "`Competent evidence' means that which the nature of the fact to be proved requires. Goltra v. Penland, 77 P. 129, 45 Or. 254, quoting 1 Greenl. Ev. (14th Ed.) 2.
*     *     *
"`Competent evidence' is that which the very nature of the thing to be proved requires as the fit and appropriate proof in the particular case, such as the production of a writing where its contents are the subject of inquiry. Hill v. Hill, 113 So. 306, 216 Ala. 435."
In 12 C.J. 235, it is stated, in defining "competent evidence": "COMPETENT EVIDENCE. That which the very nature of the thing to be proved requires, as the fit and appropriate proof in the particular case, such as the production of a writing, where its contents are the subject or inquiry; sufficient or adequate evidence; relevant evidence; evidence admissible for the purpose of establishing a fact; such evidence as, if believed, would authorize a jury to find a fact; sufficient evidence to settle unalterably, or prove, the effect of an act." *Page 612 
To conclude: certainly when the legislature used the words "sufficient competent evidence" it was intended for the reviewing authority to do more than see if there was substantial evidence to sustain the findings of facts of the Commission. The legislature intended for the reviewing authority: (1) to go through the evidence and cut out the incompetent evidence; and (2) then to determine whether there was enough evidence remaining to satisfy an unprejudiced mind: in other words, the reviewing authority should weigh the evidence. I contend that any construction of the law short of this is a failure of the judiciary to properly review the actions of the administrative tribunal.